Citation Nr: 0725949	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  03-27 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for residuals of fractures of the 3rd and 4th 
metatarsals of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1974 through June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In September 2005, the veteran appeared at a Travel Board 
hearing at the RO before the undersigned acting Law Judge.

In April 2006, the Board remanded this matter for further 
development.  


FINDINGS OF FACT

1.  Arthritis of the left foot has been demonstrated.

2.  The veteran's residuals of fractures of the 3rd and 4th 
metatarsals result in no more than a slight disability with 
no demonstration of malunion or nonunion of the metatarsals.  


CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation for 
residuals of fractures of the 3rd and 4th metatarsals have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5283, 5284 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The August 2002, August 2003, and May 2006 VCAA letters 
informed the veteran of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence the appellant 
was responsible for obtaining.  The letters did not 
explicitly tell him to submit all relevant evidence in his 
possession, but they did tell him to submit medical evidence 
in his possession, and to tell VA about relevant evidence or 
send the evidence itself.  He was thereby put on notice to 
submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal involves a disability that has been recognized as 
service connected.  The first three Dingess elements are thus 
substantiated.  The veteran was provided with notice 
regarding an effective date in May 2006.  Even if this notice 
was found to be procedurally deficient, the veteran is not 
prejudiced because no effective date is being set in this 
decision.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007) (Although Congress has not specifically 
mandated that the Board assess prejudicial error, the Court 
has held that the Board is not prohibited from considering 
the doctrine of harmless error in the VCAA-notice context); 
see also Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007) (an error by VA in providing notice of the information 
and evidence necessary to substantiate a claim under 38 
U.S.C. § 5103(a) is presumptively prejudicial and that in 
such a case the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant).  Once service 
connection is granted, the claim is substantiated and further 
notice is not required with regard to disagreement as to the 
rating.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.


Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim 
for increase, the most recent evidence is given precedence 
over past examinations.  Bowling v. Principi, 15 Vet. App. 1, 
10 (2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection is currently in effect for residuals of a 
fracture to the 3rd and 4th metatarsals of the left foot, 
which has been assigned a noncompensable disability 
evaluation.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Under Diagnostic Code 5283, a 10 percent rating is assigned 
for moderate malunion or nonunion of the metatarsal bones.  A 
20 percent evaluation is assigned for a moderately severe 
condition, and a 30 percent evaluation is assigned for a 
severe condition.  38 C.F.R. § 4.71a, DC 5283 (2006).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a moderate 
foot injury warrants a 10 percent rating.  A moderately 
severe foot injury warrants a 20 percent rating.  A severe 
foot injury warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5284 (2006).

At the time of a December 2002 VA examination, the veteran 
reported having occasional pain in his left foot (third and 
fourth metatarsals) first thing in the morning,  The veteran 
stated that the foot was stiff but reported that he had no 
swelling.  Physical examination of the left foot revealed a 
normal capillary circulation with no swelling and slight 
tenderness on the dorsum lateral midfoot.  X-rays taken of 
the left foot revealed a deformity of the calcaneus with 
minimal foot arthritis.  

At the time of a December 2003 VA examination, the veteran 
reported having no pain in his foot.  He noted that the skin 
on top of the foot was sensitive as it had been removed.  In 
the discussion portion of the report, the examiner indicated 
that if the veteran had any fractures they were not reported 
or showing up on the x-ray from December 2002 and from an 
orthopedic standpoint, the problem was resolved with no 
functional impairment. 

At the time of his September 2005 hearing, the veteran 
reported that he did not have any stabbing pain in his toes 
and that they were essentially numb.  

In April 2006, the Board remanded this matter for further 
development.  The Board noted that a review of the record 
revealed that the December 2002 VA examination report noted 
that x-rays of the left foot were interpreted as showing 
degenerative joint disease.  The Board further observed that 
the examination report did not specify whether the diagnosed 
degenerative joint disease affected either the 3rd or 4th 
metatarsal of the left foot.  The Board requested that the 
veteran be afforded a VA examination to evaluate the current 
level of disability associated with the veteran's left foot 
disorder.  The examiner was asked to determine if the 
degenerative joint disease noted in the December 2002 VA 
examination report affected either of the veteran's service-
connected joints.

In September 2006, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that his foot was not tender but he did complain of 
numbness on the great toe and tingling and occasionally sharp 
electrical type sensations in the foot and leg.  The veteran 
was found to not be disabled and to be able to function and 
work.  He stated that there had been no incapacitating 
events.  The veteran also indicated that he had not been seen 
specifically for any complaints related to his foot.  

Physical examination revealed that the foot was not swollen.  
There was no tenderness with pressure over the third and 
fourth metatarsals.  The veteran had zero sensation with 
regard to the 5 gram monofilament of the left great toe.  X-
rays were not ordered.  It was the examiner's assessment that 
the veteran had fractures of the left fourth and fifth 
metatarsals with minimal residuals and traumatic neuropathy 
of the lower left leg.  The examiner stated that there was 
minimal, if any, residual of the fracture of the third and 
fourth metatarsals of the left foot.  The examiner indicated 
that there was significant traumatic neuropathy which did not 
appear to have been reported in the past and that this was 
currently the veteran's complaint with regard to his left 
foot.  

As to the question of whether the degenerative joint disease 
noted on the December 2002 VA examination affected either of 
the veteran's service-connected joints, he stated that he 
assumed that this referred to the left ankle and right wrist.  
He noted that the degenerative joint disease affected these 
two joints.  The examiner did not refer to the metatarsal 
fractures when making reference to the December 2002 VA x-
rays.  

While the examiner did not specifically answer the question 
of whether x-rays of the metatarsal joints revealed 
arthritis, as was requested by the Board in its April 2006 
remand, rather than again remanding this matter to pose this 
question, the Board will resolve reasonable doubt in favor of 
the veteran and find that the minimal degenerative findings 
of the left foot at the time of the December 2002 x-rays 
encompassed the third and fourth metatarsals, warranting a 10 
percent disability evaluation under DC 5010.  

With regard to DC 5283, the Board notes that there have been 
no findings of malunion or nonunion of the metatarsal bones.  
Thus, an increased evaluation would not be warranted under DC 
5283.  As to DC 5284, there is no evidence that the veteran's 
residuals of fractures of the 3rd and 4th metatarsals cause 
more than moderate impairment.  The objective medical 
findings at the time of each examination have revealed no 
more than slight impairment arising from the fracture 
residuals.  Moreover, on the most recent examination, the 
September 2006 examiner found minimal, if any, residuals for 
the fractures of the 3rd and 4th metatarsals of the left foot.  

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness, and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 10 percent as no more than moderate 
impairment has been shown based upon the appropriate codes 
governing limitation of motion.


Extraschedular Consideration

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected residuals of fractures of 
the 3rd and 4th metatarsals of the left foot have resulted in 
frequent periods of hospitalization.  Moreover, there have 
been no reports that the veteran is unemployed or has 
experienced marked interference with employment.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).





ORDER

A 10 percent disability evaluation for residuals of fractures 
of the 3rd and 4th metacarpals is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


